DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species 2 & 3 (Claims 5-20) in the reply filed on 10/22/2021 is acknowledged.  The traversal is on the ground(s) that “the effective differences between Species 2 and 3 include, for example, the number of current sensors mounted on the rear surface of the printed circuit board and the number of bus bars and shields fixed by the fixing member” [REMARKS page 2].  
The Examiner agrees that the plural features shown in Species 3 overlap in scope with that of Species 2 and the election of claims 5-20 is acknowledged. However Species 1 (claims 1-4) has differing structural features which are considered a non-elected Species.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-8 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (KR20100029390).

Regarding claim 5 – Jin teaches a printed circuit board assembly (figs. 7-9) comprising: a printed circuit board (fig. 7, 13 [page 6] Jin states, “PCB 13”); a bus bar (12 [page 5] Jin states, “bus bar 12”) disposed in contact with a front side (bottom side, rotate figure 7 180 degrees) of the printed circuit board (13); a sensor (11 [page 5] Jin states, “chip type current measuring element 11”) mounted on a rear side (top side) of the printed circuit board (13), the sensor (11) being configured to detect a magnetic field ([page 6] Jin states, “The current measuring element 11 concentrates a magnetic field generated by the current flowing through the bus bar 12 to measure the magnitude of the magnetic field”); a shield (20 [page 5] Jin states, “magnetic shield 20”) disposed around at least a portion of the bus bar (12; see figure 9); and a holding member (fig. 7, 32 [page 6] Jin states, “lower case 32”) disposed in contact with the shield (20).

Regarding claim 6 – Jin teaches the printed circuit board assembly of claim 5, wherein the holding member (figs. 7-9, 32) comprises: a top holding part (part shown in direct contact with shield 20) disposed in contact with the shield (20); a fastening part (top protrusion part shown protruding from holding part) holding the holding member to a device on which the printed circuit board assembly is mounted (claimed structure shown in figure 1); and a support part (support part shown between top holding part and the fastening part) connecting the top holding part to the fastening part (claimed structure shown in figure 7).

Regarding claim 7 – Jin teaches the printed circuit board assembly of claim 6, wherein the shield (fig. 7, 20) comprises: a first vertical part (part of shield shown to the right of bus bar 12); a horizontal part (part shown in contact with top holding part) extending from the first vertical part; and a second vertical part (part of shield shown to the left of bus bar 12) extending from the horizontal part, wherein the second vertical part faces the first vertical part (see fig. 7 and 9), wherein the top holding part of the holding member is disposed in contact with the horizontal part of the shield (claimed structure shown in figure 7).

Regarding claim 8 – Jin teaches the printed circuit board assembly according to claim 7, wherein the printed circuit board (fig. 7, 13) further comprises a plurality of first through holes (through holes that accommodate the shield vertical parts 20) penetrating from the front side to the rear side, wherein the first and second vertical parts (vertical parts of shield 20) are fitted into respective holes of the plurality of first through holes in a direction toward the rear side from the front side of the printed circuit board (13) and extend beyond the rear side of the printed circuit board by a predetermined height (see fig. 9), the predetermined height being equal to or greater than a height of the sensor (11; claimed structure shown in figure 9), and wherein the sensor (11) is disposed between a portion of the first vertical part and a portion of the second vertical part (see fig. 9), wherein the portion of the first vertical part and the portion of the second vertical part are portions extending beyond the rear side of the printed circuit board (claimed structure shown in figures 7 and 9).

Regarding claim 13 – Jin teaches a printed circuit board assembly (figs. 7-9) comprising: a printed circuit board (fig. 7, 13 [page 6] Jin states, “PCB 13”); a plurality of bus bars (three bus bars 12 [page 5] Jin states, “bus bar 12”) disposed in contact with a front side (bottom side, rotate figure 7 180 degrees) of the printed circuit board (13); a plurality of sensors (three sensors 11 [page 5] Jin states, “chip type current measuring element 11”) mounted on a rear side (top side) of the printed circuit board (13), the plurality of sensors (11) being configured to detect a magnetic field ([page 6] Jin states, “The current measuring element 11 concentrates a magnetic field generated by the current flowing through the bus bar 12 to measure the magnitude of the magnetic field”); a plurality of shields (three shields 20 [page 5] Jin states, “magnetic shield 20”) disposed around at least a portion of a corresponding bus bar (12; see figure 9) of the plurality of bus bars; and a holding member (fig. 7, 32 [page 6] Jin states, “lower case 32”) disposed in contact with the plurality of shields (20).

Regarding claim 14 – Jin teaches the printed circuit board assembly of claim 13, wherein the holding member (figs. 7-9, 32) comprises: a top holding part (part shown in direct contact with shield 20) disposed in contact with the plurality of shields (20); a fastening part (top protrusion part shown protruding from holding part) holding the holding member to a device on which the printed circuit board (13) is mounted (claimed structure shown in figure 1); and a support part (support part shown between top holding part and the fastening part) connecting the top holding part to the fastening part (claimed structure shown in figure 7).

Regarding claim 15 – Jin teaches the printed circuit board assembly of claim 14, wherein the plurality of shields (fig. 7, 20) comprises: a first vertical part (part of shield shown to the right of bus bar 12); a horizontal part (part shown in contact with top holding part) extending from the first vertical part; and a second vertical part (part of shield shown to the left of bus bar 12) extending from the horizontal part, wherein the second vertical part faces the first vertical part (see fig. 7 and 9), wherein the top holding part of the holding member is disposed in contact with the horizontal part (claimed structure shown in figure 7).

Regarding claim 16 – Jin teaches the printed circuit board assembly of claim 15, wherein the printed circuit board (fig. 7, 13) includes a plurality of first through holes (through holes that accommodate the shield vertical parts 20) penetrating from the front side to the rear side of the printed circuit board (see fig. 7), a number of the first through holes (see holes in PCB 13 that accommodate vertical parts 20) corresponding to a number of the plurality of shields, wherein the first and second vertical parts (vertical parts of shield 20) of the plurality of shields (20) are fitted into respective holes of the plurality of first through holes in a direction toward the rear side from the front side of the printed circuit board and extend from the rear side of the printed circuit board by a predetermined height (see figs. 7 and 9), is the predetermined height being equal to or greater than a height of the plurality of sensors (11; claimed structure shown in figure 9), and wherein the plurality of sensors (11) are respectively disposed between a portion of the first vertical part and a portion of the second vertical part (see fig. 9), wherein the .

Allowable Subject Matter
Claims 9-12 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tsuzaki et al. (US PG. Pub. 2020/0096542) discloses a current detection apparatus and power conversion apparatus.
Niu et al. (US PG. Pub. 2019/0320524) discloses a PCBA with point field detector and magnetic shielding array.
Umetsu et al. (US PG. Pub. 2019/0187187) discloses a current sensor.
Tamura (US Patent 9372240) discloses a current sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847